IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-87,085-02


                     EX PARTE RUTHEN JAMES WEEMS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2015-229-C2B IN THE 54TH DISTRICT COURT
                           FROM MCLENNAN COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of one count of aggravated assault and one count of unlawful

possession of a firearm and sentenced to life and ten years’ imprisonment respectively. The Tenth

Court of Appeals affirmed his convictions.         Weems v. State, No. 10-17-00404-CR (Tex.

App.—Waco April 10, 2019)(not designated for publication).

       The Court received this writ application on October 22, 2019. On November 6, 2019,

this Court denied it without written order. However, it has now come to the Court’s attention

that the mandate in Applicant’s direct appeal had not yet issued in his direct appeal when he

filed the application in the trial court, and this application was not final for purposes of article
                                                                                          2

11.07. T EX. C ODE C RIM. P RO. Art. 11.07; Ex parte Johnson, 12 S.W.3d 472 (Tex. Crim. App.

2000).    Therefore, this application should have been dismissed as untimely filed.

Accordingly, the Court withdraws its prior ruling which denied this application without

written order and enters this order dismissing the application.

         Applicant’s writ application is dismissed.



Filed: April 29, 2020

Do not publish